         Case 1:17-cr-00243-SHS Document 391 Filed 03/13/19 Page 1 of 4
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007



                                                     March 13, 2019

BY ECF

The Honorable Sidney H. Stein
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

                  Re:   United States v. Arash Ketabchi, et al., 17 Cr. 243 (SHS)

Dear Judge Stein:

        The Government respectfully submits this letter in connection with the sentencing
proceeding scheduled to take place on March 27, 2019 for the following defendants: (1) Arash
Ketabchi, (2) Andrew Owimrin, (3) Joseph McGowan, (4) Jack Kavner, (5) Christopher Wilson,
(6) Shahram Ketabchi, and (7) Raymond Quiles (the “defendants”). Consistent with the Court’s
order, the Government sets forth below its view as to each defendant’s relative culpability and
provides the factual basis for its assessment, to be expanded upon in its submission due March 20,
2019.

          1. Overview of the Telemarketing Companies and Procedural History

        From approximately 2012 until 2018, the defendants worked at and operated various
telemarketing sales floors (the “Telemarketing Companies”) that engaged in a fraudulent scheme
(the “Telemarketing Scheme”), by which they promised to earn victims (the “Victims”) money in
exchange for particular Victims making an initial cash “investment” in, among other things, so-
called business opportunities (“BizOpp”), grant applications (“Grants”), and/or tax preparation
services.

       Until mid-2015, the defendants primarily worked for two different sales floors: (1) Olive
Branch Marketing (“Olive Branch”) and (2) Vanguard Business Consultants (“Vanguard”). 1 Olive
Branch was at all times managed by William Sinclair and Michael Finocchiaro, with Sinclair
primarily responsible for operations including leads, payroll, and merchant accounts, and




1
       Diagrams showing the relative structure of the sales floors at given points in time are
attached hereto as Exhibit A.

Rev. 07.20.2016
            Case 1:17-cr-00243-SHS Document 391 Filed 03/13/19 Page 2 of 4

                                                                                         Page 2


Finocchiaro primarily responsible for handling chargebacks and customer complaints. 2 Vanguard
was at all times owned by Joseph McGowan, who operated the company with Jack Kavner and
Daniel Quirk. Until late 2015, Arash Ketabchi (“Arash”) was the Sales Manager at Olive Branch,
and supervised the sales floor, which included Christopher Wilson, Andrew Owimrin, Peter
DiQuarto, and other sales representatives. 3 By mid-2015, DiQuarto and Wilson 4 left Olive Branch
to work as sales representatives for Vanguard.

        By the end of 2015, Olive Branch no longer sold BizOpp, and began selling debt
consolidation services to previous BizOpp Victims. At around the same time, Arash left Olive
Branch and started his own sales floor, A1 Business Consultants, where he employed Owimrin as
a sales representative and Shahram Ketabchi (“Shahram”) to handle chargebacks. It was during
this time that Arash and Owimrin committed some of the most egregious conduct in the
Telemarketing Scheme, including the victimization of Jane Thompson.

        In around mid-2016, Owimrin left A1 and returned to Olive Branch, and both DiQuarto
and Wilson left Vanguard (which was by then also going by the name “Carlyle Management”). 5
DiQuarto and Arash became partners in operating a new BizOpp floor that was at different times
called A1 Business Consultants, Elenchus Consulting, and Harbinger Capital.

        Upon leaving Vanguard, Christopher Wilson started his own sales floor called CTO
Consulting, where he employed several sales representatives, including Thomas O’Reilly. In
addition to selling BizOpp services, Wilson also sold Grants and at times operated what is known
in the industry as a “chargeback floor.” In essence, Wilson and his employees called previous
BizOpp Victims, told the Victims that they had been scammed, encouraged them to initiate
chargebacks for old charges, and then got the Victims to authorize new credit card payments to
Wilson’s floor.

       On March 21, 2017, Sinclair, Arash, McGowan, Owimrin, and Finocchiaro were arrested
and Shahram’s apartment searched. 6 On the same date, upon learning of the arrests of the other
defendants, Wilson directed his employees, including O’Reilly, to destroy documents and

2
       Raymond Quiles’ company provided so-called “fulfillment” services to Victims by giving
them, among other things, business plans and corporate credit pamphlets, and by providing phone
coaching sessions.
3
        Arash also supervised Anthony Medeiros, who brought the Youngevity program to Olive
Branch. Medeiros was charged in United States v. Medeiros, S1 17 Cr. 704 (NSR) and pleaded
guilty to conspiracy to distribute oxycodone and conspiracy to commit wire fraud, the latter of
which arose out of his participation in the telemarketing scheme with the defendants now before
this Court for sentencing. Judge Roman sentenced Medeiros to 66 months’ imprisonment.
4
        Wilson’s departure from Olive Branch coincided with his theft of over $100,000 in Victim
funds from Sinclair and Finocchiaro.
5
       At all times, Brooke Marcus worked at BizOpp sales floors based in Phoenix, Arizona that
provided leads to the Telemarketing Companies; first Olive Branch, and later A1.
6
          Shahram was indicted and arrested in April 2017.


Rev. 07.20.2016
            Case 1:17-cr-00243-SHS Document 391 Filed 03/13/19 Page 3 of 4

                                                                                                Page 3


electronic evidence relating to the Telemarketing Scheme. Quirk, Kavner and Wilson were
indicted and arrested in October 2017.

          2. The Defendants’ Relative Culpability

          In assessing the relative culpability of each defendant, the defendants fall into the following
tiers:

          Tier 1
          Arash Ketabchi
          Christopher Wilson

          Tier 2
          Joseph McGowan
          William Sinclair
          Peter DiQuarto
          Michael Finocchiaro

          Tier 3
          Jack Kavner
          Daniel Quirk
          Anthony Medeiros
          Brooke Marcus
          Andrew Owimrin

          Tier 4
          Shahram Ketabchi
          Raymond Quiles
          Thomas O’Reilly7

        Tier 1 includes those defendants who both (1) acted as owners or operators of one the
Telemarketing Companies, and (2) engaged in some particularly egregious conduct in connection
with the Victims of the Telemarketing Scheme and the operation of the scheme overall. In other
words, the defendants in Tier 1 are, in the Government’s view, the very most culpable defendants
facing sentencing in this case.

     Tier 2 includes those defendants who owned or managed one or more of the Telemarketing
Companies, but did not engage in the most egregious conduct of Arash and Wilson.

       Tier 3 includes those defendants who worked for the Telemarketing Companies, but were
not themselves owners, and instead worked as salespersons or were responsible for communicating
with the Victims.

7
  This Court previously sentenced O’Reilly to 366 days’ imprisonment following his guilty plea
for obstruction of justice in connection with his destruction of documents at the direction of
Christopher Wilson. O’Reilly is the least culpable charged defendant in this case.


Rev. 07.20.2016
            Case 1:17-cr-00243-SHS Document 391 Filed 03/13/19 Page 4 of 4

                                                                                           Page 4



        Tier 4 includes the defendants with the least culpability as compared to others charged, and
either had role in the scheme that was limited in time (Shahram Ketabchi), limited in scope
(Thomas O’Reilly), or were separated from the sales floors in such a way that the Government
views them as less culpable (Raymond Quiles).

                                                     Respectfully submitted,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney


                                              By:    _/s/_____________________________
                                                     Kiersten A. Fletcher
                                                     Benet J. Kearney
                                                     Robert B. Sobelman
                                                     Assistant United States Attorneys
                                                     (212) 637-2238/2260/2616

Cc: All Counsel (by ECF)




Rev. 07.20.2016
